Mr. Presiding Justice O’Connor delivered the opinion of the court. 2. Insurance, § 761*—when error of examining physician in recording true answer will not defeat recovery. In an action on a benefit certificate issued by a fraternal insurance society where the defense was that a warranted answer to a question in the application, as to whether the insured had within a certain time sought medical advice, was false, held that if the question had been truthfully answered but the defendant’s examining physician had made a mistake in writing it down, a recovery on the certificate would not thereby be defeated.